Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

(Time-Based Vesting)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the      day of
                , 200   , between Christopher & Banks Corporation, a Delaware
corporation (the “Company”), and                            (“Employee”).

 

1.             Award.

 

(a)           Shares.  Pursuant to the Christopher & Banks Corporation 2005
Stock Incentive Plan, as amended (the “Plan”),
                                       (                    ) shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share
(“Common Stock”), shall be issued as hereinafter provided in Employee’s name
subject to certain restrictions thereon.

 

(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement.

 

(c)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.

 

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary for any reason other than (i) normal
retirement on or after age sixty-five, (ii) death or (iii) disability, as
determined by the Company or employing subsidiary, or except as otherwise
provided in the second to last sentence of subsection (b) of this Section 2,
Employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as “Forfeiture Restrictions.”  The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

 

1

--------------------------------------------------------------------------------


 

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Restricted Shares in accordance with the following
schedule, provided that Employee has been continuously employed by the Company
(or any wholly owned or majority owned subsidiary of the Company) from the date
of this Agreement through the lapse date:

 

Lapse Date or Dates

 

Percentage of Total Number of
Restricted Shares as to which Forfeiture
Restrictions Lapse on such Dates

 

 

 

 

 

                                     , 20  

 

 

%

                                     , 20  

 

 

%

                                     , 20  

 

 

%

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Change in
Control (as such term is defined in Section 10 of the Plan), or (ii) the date
Employee’s employment with the Company is terminated by reason of death,
disability (as determined by the Company or employing subsidiary) or normal
retirement on or after age sixty-five.  In the event Employee’s employment is
terminated for any other reason, including retirement prior to age sixty-five
with the approval of the Company or the employing subsidiary, the Committee
which administers the Plan (the “Committee”) may, in the Committee’s sole
discretion, approve the lapse of Forfeiture Restrictions as to any or all
Restricted Shares still subject to such restrictions, such lapse to be effective
on the date of such approval or Employee’s termination date, if later.  If the
Employee is not, and was not during any portion of Employee’s term of
employment, obligated to file reports with respect to the Company’s equity
securities pursuant to Section 16(a) of the Securities Exchange Act of 1934, as
amended, the Committee may delegate its authority to approve the lapse of
forfeiture restrictions as set forth in the preceding sentence to such designee
as the Committee deems appropriate in its sole discretion.

 

(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and shall be entitled to receive all dividends unless
and until the Restricted Shares are forfeited pursuant to the provisions of this
Agreement.  The certificate shall bear a legend evidencing the nature of the
Restricted Shares, and the Company may cause the certificate to be delivered
upon issuance to the Secretary of the Company or to such other depository as may
be designated by the Company as a depository for safekeeping until the
forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the terms of
the Plan and this Agreement.  Upon request of the Committee or its delegate,
Employee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Shares then subject to the Forfeiture Restrictions.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without a legend regarding the
Forfeiture Restrictions in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed.  Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock (whether
subject to restrictions or unrestricted) may be postponed for such period as may
be required to comply with applicable requirements of any national securities
exchange or any requirements under any law

 

2

--------------------------------------------------------------------------------


 

or regulation applicable to the issuance or delivery of such shares.  The
Company shall not be obligated to issue or deliver any shares of Common Stock if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or of any regulation of any governmental authority or any national
securities exchange.

 

3.             Income Tax Matters.  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee.  In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, the Employee may elect to satisfy the Employee’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Restricted Shares, by
(i) delivering cash, a check (bank check, certified check or personal check) or
a money order payable to the Company, (ii) having the Company withhold a portion
of the Restricted Shares otherwise to be delivered having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company shares of
Common Stock already owned by the Employee having a Fair Market Value equal to
the amount of such taxes, or (iv) a combination of the methods described above,
as determined by the Committee.  The Company will not deliver any fractional
Restricted Shares but will pay, in lieu thereof, the Fair Market Value of such
fractional Restricted Shares.  The Employee’s election regarding satisfaction of
federal and state income tax withholding obligations must be made on or before
the date that the amount of tax to be withheld is determined.

 

4.             Status of Restricted Shares.  Employee agrees that the Restricted
Shares will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws. 
Employee also agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Company deems appropriate in order
to assure compliance with applicable securities laws, (ii the Company may refuse
to register the transfer of the Restricted Shares on the stock transfer records
of the Company if such proposed transfer would, in the opinion of counsel to the
Company, constitute a violation of any applicable securities law and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

 

5.             Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
the Employee, and this Agreement shall not affect in any way the right of the
Company or its subsidiaries to terminate the employment of the Employee.  For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation or a parent or subsidiary corporation of the Company
or any successor corporation.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

 

6.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering

 

3

--------------------------------------------------------------------------------


 

any of the powers, rights or authority vested in the Committee or, to a delegate
to the extent of such delegation, pursuant to the terms of the Plan or
resolutions adopted in furtherance of the Plan, including, without limitation,
the right to make certain determinations and elections with respect to the
Restricted Shares.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all lawful successors to
Employee permitted under the terms of the Plan.

 

8.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without
reference to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

 

 

Printed Name:

 

 

4

--------------------------------------------------------------------------------


 

Please Check the Appropriate Item (One of the lines must be checked):

 

              I do not desire the alternative tax treatment provided for in the
Internal Revenue Code Section 83(b).

 

              I do desire the alternative tax treatment provided for in Internal
Revenue Code Section 83(b) and desire that forms for such purpose be forwarded
to me.

 

--------------------------------------------------------------------------------

* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.

 

Please furnish the following information for shareholder records:

 

 

 

 

(Given name and middle initial must

 

Social Security Number

be used for stock registry)

 

 

 

 

 

 

 

 

Address (Street)

 

Birth Date

 

 

Month/Day/Year

 

 

 

 

 

 

Address (City)

 

Day phone number

 

 

 

 

 

 

Address (Zip Code)

 

 

 

United States Citizen:  Yes       No

 

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

 

5

--------------------------------------------------------------------------------

 

 

 